Citation Nr: 1820409	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-39 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to a compensable rating for a posterior cervical scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to March 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the RO previously denied service connection for a left leg disorder in a February 1995 rating decision. However, the RO did not specifically adjudicate the issue of entitlement to service connection for a left knee disorder in that decision, focusing instead on the Veteran's history of left ankle disability. Additionally, the Veteran did not characterize his claim at that time as one for a left knee disorder. Subsequently, in April 2014, the Veteran filed a claim for service connection for a "left knee fracture." The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). The Veteran's service medical records noted a distinct diagnosis of a left knee sprain in December 1962. Therefore, the Board has determined that a de novo service connection analysis is proper for the left knee issue on appeal. See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). Here, a left knee disorder was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for alcoholism was raised by the record and was referred in a March 2000 Board decision.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's posterior cervical scar has not been manifested by one or more characteristics of disfigurement, has not been deep, nonlinear, unstable or painful, and has not been manifested by any other disabling effects.


CONCLUSION OF LAW

The criteria for a compensable rating for a posterior cervical scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in September and October 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  VA has also satisfied its duty to assist. The Veteran was provided VA examinations with regard to his posterior cervical scar in August 2014 and October 2015. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Posterior cervical scar

The Veteran contends that his posterior cervical scar is more severe than represented by the currently assigned noncompensable rating. In February 1995 he was granted service connection for a posterior cervical scar, resulting from an August 1963 lipoma excision, and was assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7800. In April 2014 the Veteran submitted a claim for an increased rating for the posterior cervical scar. A compensable rating was denied in November 2014 and the Veteran disagreed. 

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating is assigned. Id. 

The Veteran's posterior cervical scar has been rated under Diagnostic Code 7800. 38 C.F.R. § 4.118. Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

      Scar is 5 or more inches (13 or more cm.) in length. 
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue. 
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 38 C.F.R. § 4.118.

The August 2014 VA examiner reported a single linear scar of the posterior cervical area which measured two centimeters in length by .5 centimeters in width. The scar was not reported to be deep, unstable, painful or productive of any functional impairment.

In October 2015 the Veteran was provided a second VA examination with regard to the cervical scar. There the examiner noted one linear posterior cervical scar which reportedly measured nine centimeters in length. The scar was not reported to be deep, unstable, painful or productive of any functional impairment. The Veteran reported that the scar was unchanged compared to previous examinations. 

While there is some inconsistency as to the length of the Veteran's posterior cervical scar, the foregoing evidence indicates that the scar is no more than 9 centimeters in length, and .5 centimeter in width. The Board notes that the scar was reported to be two centimeters in length on separation from service in February 1964. 

Nonetheless, there is no evidence that the scar is 13 or more centimeters in length or at least 0.6 centimeters wide at the widest part. There is also no evidence that the scar is elevated or depressed on palpation or adherent to underlying tissue. There is no evidence that the skin is hypo-or hyper-pigmented in an area exceeding six square inches, that skin texture is abnormal in an area exceeding six square inches, that underlying soft tissue is missing in an area exceeding six square inches, or that skin is indurated and inflexible in an area exceeding six square inches. The scar is therefore not manifested by at least one characteristic of disfigurement, and a compensable rating is not warranted under Diagnostic Code 7800. Id.

Furthermore, the posterior cervical scar has not been reported to be deep, to cause limitation of motion, be unstable or painful, or to cause any other limitation of the affected part. As such, consideration under Diagnostic Codes 7801, 7802, 7804 or 7805 is not warranted. Id. Hence, a compensable rating for a posterior cervical scar is not warranted at any time during the appellate term. Id.

The Board acknowledges that, in his July 2016 VA Form 9, the Veteran argued that VA had failed to consider his spine symptomatology in connection with the rating assigned for his posterior cervical scar. The Board notes that the Veteran's service-connected cervical scar stems from an August 1963 lipoma excision, and is not related to any cervical or lumbar spine disorder. Indeed, the Veteran is not service-connected for any spine disorder.

Based on the foregoing, the claim is denied.


ORDER

Entitlement to a compensable rating for a posterior cervical scar is denied.


REMAND

The Veteran was provided a VA examination in August 2014 to consider the nature and etiology of his claimed left knee disorder. There, the examiner ostensibly reported a diagnosis of left knee fracture and opined that the condition was "at least as likely as not" related to service. However, the examiner's only rationale was that there was "no evidence in VBMS of any left leg fractures during service." The August 2014 examiner's opinion is ambiguous as to the nature of any current left knee diagnosis, as well as the etiology of such disorder. Additionally, the examiner failed to address the December 1962 service treatment record noting a diagnosis of left knee sprain following a skiing accident. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the August 2014 examination is not adequate for adjudication, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claim.  

2. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner to address the nature and etiology of his claimed left knee disorder. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding the claimed disability.  Following the examination the examiner must answer the following questions:

a) What left knee disorders are currently diagnosed or have been diagnosed during the appellate term (since April 2014)?

b) For each diagnosed left knee disorder, is it at least as likely as not (a 50 percent chance or greater) that any diagnosed left knee disorder was incurred in or is otherwise related to the Veteran's active-duty service?  The examiner must discuss the December 1962 service treatment record noting a diagnosis of left knee sprain following a skiing accident. 

The examiner must reconcile his or her findings with the August 2014 examiner's opinion.  

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. Ensure complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


